Citation Nr: 0622332	
Decision Date: 07/27/06    Archive Date: 08/10/06

DOCKET NO.  97-05 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a major depressive 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his uncle


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant served on active duty for training from 
September 1992 to February 1993, and from February 12 to 26, 
1994.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.

In September 2004 the Board remanded the claim to the RO so 
that further development of the evidence could be conducted.  


FINDINGS OF FACT

1.  The appellant did not perform active military, naval, or 
air service.

2.  The preponderance of the evidence is against establishing 
that a major depressive disorder is attributable to the 
appellant's military service.


CONCLUSIONSOF LAW

1.  The appellant is not a veteran.  38 U.S.C.A. § 101(2)(22-
4) (West 2002).

2.  A major depressive disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. 
§§ 101(24), 106, 1110, 5103, 5103A (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2005).



REASONS AND BASES FOR FINDINGSAND CONCLUSIONS

Preliminary Matters

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability; and the effective date of any 
disability benefits.  The appellant must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A.

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice, in the form of an April 2005 
letter, fulfills the provisions of 38 U.S.C.A. § 5103(a) save 
for a failure to provide notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  Such notice was later 
accomplished in March 2006.  See letter.  The claim was 
readjudicated in an April 2006 supplemental statement of the 
case (SSOC).  

The Board acknowledges that the notice required by 38 
U.S.C.A. § 5103(a) must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  While VA failed to 
follow that chronological sequence, any defect with respect 
to the timing of the VCAA notice requirement was harmless 
error.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  Here, 
however, the above-mentioned notice instructed the appellant 
what he needed to show to entitlement to service connection, 
as well as his duty to submit all pertinent evidence in his 
possession.  The content of the notice fully complied with 
the requirements of 38 U.S.C.A. § 5103(a).  The appellant was 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to the VA 
notice.  Therefore, the actions taken by VA have cured any 
error in the timing of notice.  Further, the purpose behind 
the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  Hence, VA has 
fulfilled its duties under the VCAA.  To the extent that VA 
has failed to fulfill any duty to notify and assist the 
appellant, that error is harmless since there is no evidence 
the error reasonably affects the fairness of the 
adjudication.  Thus any error in the timing was harmless, the 
appellant was not prejudiced, and the Board may proceed to 
decide this appeal.  Simply put, there is no evidence any VA 
error in notifying the appellant that reasonably affects the 
fairness of this adjudication.  Id.

Factual Background

Private medical records dated prior to the appellant's 
entrance into military service included a counseling session 
note in 1991 which reported a history of violent outbursts; 
however, no diagnosis was provided.  

Service medical records include the March 1992 enlistment 
examination showing normal psychiatric evaluation.  The 
appellant denied suffering from either depression or nervous 
trouble.  

A February 1994 Statement of Medical Examination and Duty 
Status reveals that the appellant, while serving on active 
duty for training, suffered severe depression due to chemical 
imbalance.  The appellant was hospitalized at the William 
Beaumont Army Medical Center in February and March 1994 
following complaints of suffering from depression while 
stationed in Panama.  He gave a two month history of 
depression.  He reported seeing a psychiatrist in his home 
town.  The veteran reported stress associated with his orders 
to Panama.  In March 1994, an adjustment disorder with a 
depressed mood was diagnosed.  It was recommended that the 
appellant, based on his history and temperament, be separated 
from the military through administrative channels.  

A January 1994 private medical record shows a diagnosis of 
adjustment disorder with mixed emotional features.  

A May 1995 private medical discharge summary shows a 
diagnosis of recurrent major depression.

The report of a September 1995 VA mental disorders 
examination includes a diagnosis of recurrent major 
depression.  The examiner did not offer a nexus opinion.

A February 1996 letter from a private physician also notes 
that the appellant had been treated for depression beginning 
in January 1994.  In a March 1997 statement this same 
physician indicated that the appellant had not been treated 
prior to his military service for mental illness, and that 
the mental illness he experienced in service was "probably 
triggered" by his military service.  

A March 1996 lay statement from the appellant's mother, a 
licensed nurse, shows that she indicated that the appellant 
had not suffered from depression prior to January 1994, when 
he was seen by a private physician for insomnia.  

In April 1996, the appellant was admitted to Benedictine 
Hospital after presenting symptoms which included becoming 
acutely agitated, and unable to sleep.  The appellant was 
diagnosed with a manic bipolar disorder.

In May 1997, the appellant presented hearing testimony before 
the RO.  He specifically denied a history of mental health 
treatment prior to service.  He also testified that he did 
receive psychiatric care while in Panama, and that he has 
since been treated for psychiatric illnesses. 

A May 1998 private medical record includes a diagnosis of 
bipolar disorder, manic.  

The report of a June 2005 VA mental disorders examination 
shows that the examiner had an opportunity to review of the 
claims folder in conjunction with the examination.  The 
appellant supplied a history of being diagnosed with bipolar 
disorder 10 years earlier.  He added that he initially sought 
treatment for depression during a two week training period in 
Panama.  The appellant also reported being depressed in 
December 1992, and that the symptoms later subsided.  The 
report contains a comprehensive social and occupational 
history, and following a mental status examination a bipolar 
disorder, not otherwise specified, was diagnosed.  

The examining physician opined that although the appellant 
appeared to be suffering from a chronic mood disorder that 
was stabilized, it did not appear that this mood disorder was 
service-connected.  The examiner added that the appellant 
could not state any particular incident during his brief 
military service that would have created an episode of 
depression or been a significant life stressor for him.  The 
examiner observed that prior to his military service the 
appellant was having difficulty functioning in high school, 
and that it was quite possible that whatever mood disorder 
was developing was starting to manifest during his adolescent 
years.  The examiner opined that there was no particular 
incident in the appellant's military service that would 
suggest a connection to service.  

Records from Columbia Memorial Hospital reveal diagnoses of a 
bipolar disorder, an adjustment disorder with depression, and 
a personality disorder, not otherwise specified.

Laws and Regulations

A veteran is a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other than dishonorable.  38 C.F.R. § 3.1(d) 
(2005). 

The term "active military, naval, or air service" includes: 
(1) active duty; (2) any period of active duty for training 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in the line 
of duty; and (3) any period of inactive duty training during 
which the individual concerned was disabled or died from an 
injury incurred or aggravated in the line of duty.  38 
U.S.C.A. § 101(2), (24); 38 C.F.R. § 3.6(a). 

Inactive duty training includes duty (other than full-time 
duty) performed by a member of the National Guard of any 
State, under 32 U.S.C.A. §§ 316, 502, 503, 504, or 505 (West 
2002), or the prior corresponding provisions of law.  38 
C.F.R. § 3.6(d)(4) (2005). 

Presumptive periods do not apply to active duty for training 
or inactive duty for training.  Biggins v. Derwinski, 1 Vet. 
App. 474, 477-78 (1991).

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).

Applicable law provides that service connection will be 
granted if it is shown that the appellant suffers from 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  

Where a veteran who served for ninety (90) days or more 
during a period of war (or during peacetime service after 
December 31, 1946) develops certain chronic conditions, such 
a psychosis, to a degree of 10 percent or more within one 
year from separation from service, such diseases may be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2005).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In adjudicating a claim of entitlement to service connection, 
the Board must analyze and weigh the probative value and 
assess the credibility of the relevant evidence and provide a 
statement of reasons for accepting or rejecting the evidence.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 59 (1990).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record or adequate quotation from recognized medical 
treatises.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).

It is the Board's fundamental responsibility to evaluate the 
probative value of all medical and lay evidence.  See Owens 
v. Brown, 7 Vet. App. 429 (1995).

Analysis

The Board initially finds that the appellant is not a 
veteran.  38 U.S.C.A. § 101.  That is, there is no evidence 
that he served on active duty, and there is no evidence that 
he already is service connected for a disease or injury 
incurred or aggravated in the line of duty while on active 
duty for training, or for an injury incurred or aggravated 
during a period of inactive duty for training.  Because the 
appellant is not a veteran consideration in this case of both 
the presumption of soundness, and the presumptive provisions 
of 38 C.F.R. §§ 3.307, 3.309 is not in order.

Turning to the evidence of record, the appellant was treated 
during a period of active duty for training in 1994 for 
depression and an adjustment disorder.  Significantly, 
records pertaining to this period show that the veteran 
reported that his symptoms began two months prior to 
beginning this term of service.  Hence, as the clinical 
record shows that the appellant began his period of active 
duty for training with a preexisting disorder, service 
connection may not be granted unless the disorder was 
aggravated in-service.  

In looking to the question of aggravation the appellant has 
submitted a March 1997 statement from a private physician who 
is noted to be a board certified surgeon.  There is no 
indication that this provider is a psychiatrist.  Still, this 
physician opined that the appellant's mental illness was 
"probably triggered" by military service.  The basis for 
this opinion was not provided.  Further, this physician is 
not shown to have had an opportunity to review the 
appellant's claims folder, to include his complete medical 
history.  The United States Court of Appeals for Veterans 
Claims has clearly held that a medical opinion based on 
speculation, without supporting clinical evidence, does not 
provide the required degree of medical certainty and would be 
of no probative value.  Bloom v. West, 12 Vet. App. 185, 187 
(1999); Black v. Brown, 5 Vet. App. 177, 180 (1995); Reonal 
v. Brown, 5 Vet. App. 458, 460 (1993) (noting that the 
"Board [is] not bound to accept opinions of two physicians 
who made diagnoses . . . almost 20 years following 
appellant's separation from service and who necessarily 
relied on history related by appellant").  

In contrast to the March 1997 opinion, after through review 
of the appellant's claim file, a June 2005 VA examiner opined 
that it was not likely that the appellant's diagnosed bipolar 
disorder was attributable to his military service.  The 
examiner found that there was no in-service stressor which 
would support the diagnosis.  While the representative has 
questioned the use of the word "stressor," neither the 
representative nor the veteran are trained in the field of 
psychiatry and hence they are not competent to offer a 
medical opinion challenging the finding of the June 2005 
examiner.  

In summary, the medical evidence does not demonstrate that a 
major depressive disorder was incurred in or aggravated by 
military service.  Although the appellant was found in 
service to have severe depression due to chemical imbalance, 
and that in March 1994 adjustment disorder with depressed 
mood was diagnosed, the most probative medical evidence of 
record, i.e., the June 2005 VA examination findings and 
opinion, demonstrates no causal connection between the 
appellant's current disorder and his military service.  

When all the evidence is assembled, the Board is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert.  In this case, the preponderance of the evidence is 
against the claim for service connection for a major 
depressive disorder.  Hence, the claim is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.    Id.


ORDER

Entitlement to service connection for a major depressive 
disorder is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


